                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division

IVY JO ETHEL MOOREFIELD,

     Plaintiff,

v.                                                  Civil Action No. 3:18CV692

OFFICER MORE,

     Defendant.

                               MEMORANDUM OPINION

     By Memorandum Order entered on October 23,                   2018,   the Court

conditionally     docketed     the    action.       At   that    time,    the   Court

directed Ivy Jo Ethel Moorefield to affirm her intention to pay

the full     filing   fee by signing and returning a               consent to the

collection of     fees   form.        The Court warned Moorefield that              a

failure to comply with the above directive within thirty {30) days

of the date of entry thereof would result in summary dismissal of

the action.

     Moorefield has not complied with the order of this Court.

Moorefield failed to return the consent to collection of fees form.

As a result,     she does not qualify for in forma pauperis status.

Furthermore,    she has not paid the statutory filing fee for the

instant    action.       See     28   U.S.C.    §    1914{a).       Such    conduct

demonstrates a willful failure to prosecute.                  See Fed. R. Civ. P.

4l(b).       Accordingly,      this   action    will     be     dismissed   without

prejudice.
     The Clerk is directed to send a copy of the Memorandum Opinion

to Moorefield.




                                               Isl
                              Robert E. Payne
                              Senior United States District Judge

Date: ; / ~ t-9 l'J...6/f
Richmond, Virginia J




                                2
